DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they 
Misnumbered claims 14-26 need to be renumbered 15-27.

Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6, 8-9, 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Due to misnumbered claim 14 (duplicated claim 14), it is indefinite on which claim 14 each of pre-renumbered claims 2-3, 6, 8-9, 15-26 is with respect to.  For examination purpose, the broadest and reasonable interpretation is taken.

Claims 14 and 20 recites the limitation "said second optical system" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive.
Regarding new claims 14 and 20, applicant argued that Knight fails to teach volumetric ray such as pixel beam, and any of the steps “determining a projection surface having grid element… reformatting… determining… accumulating…on said projection surface”.  Then applicant argued that Nishiyama fails to teach depth to the beams and computation being performed such as by use of projection surface.
	However, examiner respectfully disagrees.  First off, argued claims do not limit “volumetric ray”.  And “pixel beam” is inherent to operation of light field camera since light is a beam received by sensor (e.g., plurality of pixels).  So, either “volumetric rays” or “pixel beams” is interpreted as light entering an area of sensor(s).  Second off, there is nothing in claim limits “depth” despite of applicant’s argument with respect to Knight and Nishiyama.  Nevertheless, both Knight and Nishiyama teach light field (LF) camera, also known as plenoptic camera.  A light field camera captures light intensity and precise direction that the light rays are traveling in space, which forms a sensed image with depth information.  This furthers interpretation of 
	Thus, rejections are proper and maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 6, 8-9, 14-17, 19-24, 26-27 is/are rejected under 35 U.S.C. 103 as obvious over Knight et al. (US2013/0113981) in view of Nishiyama (US2015/0177062)

receiving first content captured by a first device having a first optical system, wherein said first content includes a first set of pixel beams each having at least one associated parameter (Fig. 2A, paragraphs 0020, 0080, 0114, 0157-0159, ray inversion property of optical system, wherein one-to-one correspondence between sensor pixels and their conjugate image in the object space); 
determining a projection surface (either virtual plane or sensor plane; paragraphs 0007-0012, far-focus plane may be characterized as the virtual plane optically conjugate to the furthest objects in the world that can be brought into a predetermined focus, close-focus plane may be characterized as the virtual plane optically conjugate to the closest objects in the world; paragraph 0100, virtual focus plane) having grid elements (Figs. 7-8, 11-12, paragraphs 0058-0063, grid elements are inherent to pixel processing, e.g., image sensor is usually a two-dimensional grid of pixels, and the number of pixels on the grid is called the resolution of the image sensor);
reformatting said first set of pixel beams using said second optical system (e.g., sensor plane behind microlens array) to determine a first set of imaged pixel beams represented by conjugates of said first set of pixel beams (paragraphs 0117, 0164, 0171-0189, convert or correlate data from an image sensor pixel to a representation of incoming light rays);
determining an intersection of the imaged pixel beams with said projection surface (paragraph 0051, 0133, 0178-0188);
accumulating parameter contributions to said grid elements for said imaged pixel beams based on an intersection of said imaged pixel beams with said grid elements on said projection surface (paragraph 0083, obvious as light intersected on sensor grid may be accumulated for 
generating an image of pixel values based on the accumulated parameter contributions, wherein the pixel values are based on the accumulated contributions to the grid elements of the projection surface from the various imaged pixel beams of the first set of imaged pixel beams (paragraphs 0062-0063, 0133-0134).
In furthering said obviousness in Knight, Nishiyama teach a light field camera system transforming light field data corresponding to sparse data into dense light field data is performed through interpolation processing (paragraph 0031); accumulating parameter contributions to said grid elements for said imaged pixel beams based on an intersection of said imaged pixel beams with said grid elements on said projection surface (Fig. 5, paragraphs 0004, 0037, 0044, beams are gathered within a narrow range of image pickup sensor, and average intensity would involve measurement accumulation); and generating an image of pixel values based on the accumulated parameter contributions, wherein the pixel values are based on the accumulated contributions to the grid elements of the projection surface from the various imaged pixel beams of the first set of imaged pixel beams (paragraphs 0056-0058, 0069-0077, 0162).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nishiyama into the method of Knight, in order to further processing detail of light field system.

To claim 20 (renumbered 21), Knight and Nishiyama teach an apparatus (as explained in response to claim 14 above). 



To claim 2 and 8, Knight and Nishiyama teach claim 14.
Knight and Nishiyama teach wherein the grid on the projection surface is a pixel grid (paragraphs 0058-0063 of Knight).

To claim 3 and 9, Knight and Nishiyama teach claims 2 and 8.
Knight and Nishiyama teach wherein an over-sampled grid is defined on the projection surface, the elements of said over-sampled grid being smaller than the pixel of the pixel grid (paragraph 0039 of Nishiyama, overlapped planes, despite lack of exact teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize and incorporate into the method and apparatus of Knight and Nishiyama for having a higher resolution image wherein smaller grid is present, due to such well-known feature in the art, Official Notice is taken.

To claim 6, Knight and Nishiyama teach claim 16.
Knight and Nishiyama teach wherein the value of a parameter representing a radiance transmitted through an imaged pixel beam is computed for pixel beams intersecting the projection surface and which section is included in a restitution pupil is defined in the second optical system (Nishiyama, paragraphs 0031, 0069-0070, obvious as setting focus and detect straight lines of focused object after coordination transform).


Knight and Nishiyama teach wherein said at least one associated parameter comprises at least one of radiance or color as obtained by at least a sensor of said first device (Nishiyama, paragraph 0037, radiance).

To claims 15 (renumbered 16) and 22 (renumbered 23), Knight and Nishiyama teach claims 14 and 20.
Knight and Nishiyama teach wherein said pixel beams are comprised of volumetric rays (as explained in response to claim 14 above).

To claims 16 (renumber 17) and 23 (renumbered 24), Knight and Nishiyama teach claim 20.
Knight and Nishiyama teach wherein said projection surface is located in the image space of a second optical system (Knight, paragraph 0100; Nishiyama, paragraph 0034, virtual plane).

To claims 17 (renumbered 18) and 24 (renumbered 25), Knight and Nishiyama teach claim 20.
Knight and Nishiyama teach wherein said first device is a physical camera (light field/LF camera).

To claims 19 (renumbered 20) and 26 (renumbered 27), Knight and Nishiyama teach claim 23.
Knight and Nishiyama teach wherein the second optical system is a different optical system than the first optical system (as shown in Knight and Nishiyama, unless difference is specified, different optical components are considered different to each other).

Claim(s) 2-3, 6, 8-9, 14-27 is/are rejected under 35 U.S.C. 103 as obvious over Knight et al. (US2013/0113981) in view of Nishiyama (US2015/0177062) and Hayasaka et al. (US2017/0046821).
To claims 18 (renumbered 19) and 25 (renumbered 26), Knight and Nishiyama teach claim 20.
Knight and Nishiyama teach wherein the first device is a virtual device simulated in a computer (Knight, paragraph 0101, simulating novel lens systems; paragraph 0116, computational simulation of the optical effect of the acquisition device on the rays that enter the device), and the first content is Computer Graphics Image (CGI) content imaged using the first device (CGI would be an obvious output of said simulation).
	Hayasaka teach a light field camera processing uses virtual sensor to simulate viewpoint position (paragraphs 0085-0091), wherein light are collected and accumulated on said virtual sensor (paragraphs 0085, 0135), such that higher-resolution image can be obtained (paragraphs 0145-0147) with at least partially constituted computer graphic image (paragraph 0153), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method and apparatus of Knight and Nishiyama, in order to further virtual sensor processing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669